DETAILED ACTION
Allowable Subject Matter
1.    Claims 1-3,5-11,14-19,24,25 and 27 are allowed.
2.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1,14 and 27  ,which include,
an imaging lens having sequentially a first lens, a second lens, a third lens, a fourth lens, a fifth lens and a sixth lens from an object side to an image side along an optical axis, and having a total effective focal length f, wherein the first lens has a positive refractive power, and an object-side surface of the first lens is a convex surface; the second lens has a negative refractive power; the third lens, the fourth lens, the fifth lens and the sixth lens each have a positive refractive power or a negative refractive power; and a distance TIL from the object-side surface of the first lens to an image plane of the imaging lens assembly on the optical axis and the total effective focal length f satisfy: TTL/f 1.05, wherein the total effective focal length f and a center thickness CT8 of the sixth lens on the optical axis satisfy: f/CT6>15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.